United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-2892
                                 ___________

Michael S. Griffis,                     *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the Western
                                        * District of Arkansas.
Chuck Medford; Lt. Beth Reely;          *
Jimmy Keeland; Michael Brown;           * [UNPUBLISHED]
Pete Moss; Jack Gentry; Mark Lotta;     *
Dr. Theresa Farrow; Dr. Donald Clay; *
Shelia M. Howerton; Regina Fox          *
Jeffrey, Personal Representative of     *
the Estate of George Jeffrey,           *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: October 14, 2009
                               Filed: October 21, 2009
                               ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Michael S. Griffis appeals the district court’s1 adverse grant
of partial summary judgment in his 42 U.S.C. § 1983 action.2 The claims disposed of
in these rulings concerned Griffis’s allegations of poor housing conditions and
deficient medical care at the Carroll County Detention Center, where he spent almost
three years as a pretrial detainee. Having found no merit to the issues Griffis raises
on appeal, see Roe v. Crawford, 514 F.3d 789, 793 (8th Cir.) (standard of review),
cert. denied, 129 S. Ct. 109 (2008), we affirm, see 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
      2
       The remaining claims, concerning lockdown and a restraint chair, were
disposed of (in his favor) following a hearing. This ruling is not at issue on appeal.


                                         -2-